Citation Nr: 1642659	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for low back disability, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for left wrist pain claimed as a left arm disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The question of whether new and material evidence has been received to reopen claims 2 and 3 must be addressed in the first instance by the Board regardless of the RO's action, because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

In March 2012, the Veteran testified at a hearing at the RO before a decision review officer (DRO).  A transcript of the hearing is of record.

The claims of entitlement to an increased rating claim for the left knee, and service connection for right knee disability, left wrist pain claimed as a left arm disability, and low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for right knee disability characterized as right knee pain in an April 1997 rating decision; the Veteran did not appeal the decision, nor did he submit new and material evidence within one year. 

2.  The evidence received since the April 1997 rating decision relates to unestablished facts necessary to substantiate the Veteran's service connection claim for right knee disability.

3.  The RO denied service connection for low back injury residuals in a January 2003 rating decision; the Veteran initially disagreed with the decision, a statement of the case was issued, but he neither perfected an appeal of the decision nor submitted new and material evidence within one year.  

4.  The evidence received since the January 2003 rating decision relates to unestablished facts necessary to substantiate the Veteran's service connection claim for low back disability.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying the Veteran's service connection claim for right knee disability characterized as right knee pain is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  As new and material evidence has been received, the service-connection claim for right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The January 2003 rating decision denying the Veteran's service connection claim for low back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  As new and material evidence has been received, the service connection claim for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Given the favorable disposition of the application to reopen the service-connection claims for right knee and low back disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal has been accomplished.

II.  Petitions to Reopen Claims for Right Knee and Low Back Disability

	Right Knee

The RO denied the Veteran's claim of service connection for right knee disability, characterized at the time as right knee pain, in an April 1997 rating decision.  The basis of the RO's decision was that the evidence failed to show a current condition that was incurred in or caused by service.  In essence, it was determined that although there were some suggestions of injury and treatment for the right knee in service following documented falls in Korea, as the current record failed to show right knee complaints or treatment, there was no underlying disability.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

New and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence has been submitted is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the April 1997 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran currently has a right knee condition variously characterized as chondromalacia and arthralgia, and receives treatment for right knee pain.  The Veteran testified at his hearing and wrote to VA in April 2011 that he has had ongoing and increasing pain and limitations of the right knee since the two falls in Korea.  The Board finds that the totality of this new evidence addresses the reasons for the previous denial; that is, a current disease or injury and a nexus to service.  To this extent only, the appeal is granted.

	Low Back

The RO denied the Veteran's claim of service connection for low back disability, characterized at the time as residuals of low back injury, in a January 2003 rating decision.  The basis of the RO's decision was that the evidence failed to show a current condition that was incurred in or caused by service.  The Veteran was provided notice of this decision and his appellate rights, initially filed a notice of disagreement, and a statement of the case was issued.  The RO determined that although there was treatment for paravertebral strain due to training in service in 1975 and back pain in October 1976, as the current record failed to show chronic low back complaints prior to 2002, there was no connection between any current low back condition and service.  The Veteran did not perfect an appeal of the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the January 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran testified in detail at his hearing and noted in his April 2011 statement, that his current low back condition has caused continuous and worsening pain and limitations since the falls in Korea.  He explained that he received treatment in the field when he fell off the 2 1/2 ton truck and when he fell down a hill with his radio backpack on, that the pain never really went away and has worsened over the years.  The Board finds that the totality of this new evidence addresses a reasons for the previous denial; that is, a nexus between current disease or injury and service.  To this extent only, the appeal is granted.



ORDER

The petition to reopen the previously disallowed claim for service connection for right knee disability is granted.

The petition to reopen the previously disallowed claim for service connection for a low back disability is granted.


REMAND

As to the claim for an increased rating for the left knee, and the claims for service connection for the right knee, low back and left wrist clamed as left arm condition, the examination record is inadequate.  

The Veteran was afforded VA examination of the knees in February 2011 and April 2012.  These reports are inadequate as to the left knee increased rating claim, as they do not indicate that range of motion testing of the service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).  Accordingly, on remand, the AOJ should obtain an additional VA examination to determine the current severity of his left knee disability, to include full range of motion studies performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Further, the Veteran testified that right knee, low back and left wrist/arm pain has been present since the falls in Korea and steadily worsened, now producing significant limitations.  As to the right knee, while a February 2011 examiner's initial opinion was that bilateral knee chondromalacia was as likely as not due to these falls, a follow-up medical opinion the next month clarified that there was no current right knee condition and thus no relationship to service or service-connected left knee disability.  Additionally, the April 2012 examiner opined that the current right knee disability, arthralgia, was not related to the falls because the initial strain had resolved.  However, this last opinion does not indicate consideration of the Veteran's contentions, articulated in detail at his March 2012 RO hearing, that he has had continuous right knee pain since these falls.  The Veteran is competent to report that such symptoms, and the record does contain reference to treatment for right knee pain.  Accordingly, on remand, the AOJ should obtain an additional VA examination that considers the Veteran's assertions as to continuous right knee pain since the documented falls in Korea and offers an opinion as to the etiology of all right knee disability present during the pendency of this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).  

As to the low back claim, the 2012 VA examiner's negative opinion found that low back pain resolved following the falls in service and does not indicate consideration of the Veteran's contentions of ongoing pain in the low back since the falls in Korea.  Thus, the rationale is inadequate.  On remand, the AOJ should obtain an additional VA examination that considers the Veteran's assertions as to continuous pain in the low back since the documented falls in Korea and offers an opinion as to the etiology of any low back disability present during the pendency of this claim.  The examination should also address the relevance, if any, of the X-ray finding of minimal scoliosis noted in the service treatment records in January 1977 on any current low back disability. 

As to the left wrist/arm disability claim, the examiner in February 2011 concluded that she could not opine as to etiology without resort to speculation because there was no record of left arm injury in the service medical record.  However, the service treatment records do in fact reflect that the Veteran did complain of pain in the left shoulder after the February 1976 fall off of the 2 1/2 ton truck, and that he had difficulty lifting his left arm.  Also, there is current VA treatment for chronic left arm pain, in addition to the Veteran's testimony and April 2011 statement as to continuous pain and symptoms in the left arm and wrist since the falls in Korea.  On remand, the AOJ should obtain an additional VA examination that considers the Veteran's assertions as to continuous pain in the left wrist/arm since the documented falls in Korea and offers an opinion as to the etiology of left wrist/arm disability present during the pendency of this claim.  

Additionally, updated VA treatment records should be associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records for the left knee, right knee, low back and left wrist/arm.  All obtained records should be associated with the evidentiary record.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for an appropriate VA examination to ascertain the severity of the left knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing.  Any further testing deemed necessary should also be conducted and the results recorded in detail.

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee, low back and left wrist condition claimed as left arm disability present during the pendency of this claim.  The claims folder must be reviewed in conjunction with the examination.  The examiner must accomplish the following:

(a) Identify all current disabilities and conditions of the right knee, low back, and left wrist/left arm.

(b) For each condition, the examiner must opine as to the whether such disability is at least as likely as not caused or aggravated by service.  Specifically as to the low back, the examiner is asked to comment on the relevance, if any, of the X-ray finding of minimal scoliosis noted in the service treatment records in January 1977 on any current low back disability.

(c) For each right knee condition found, is at least as likely as not caused or aggravated (permanently worsened beyond its natural progression) by service-connected left knee disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disorder.

4.  Thereafter, readjudicate the issues on appeal.  If the any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


